DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no double patenting with regard to the current claim language.

Examiner finds no 101 rejections with regard to the current claim language.

Claim Objections
Claims 1 – 21 are objected to because of the following informalities:
Claim 1 recites the limitation "spam communication" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “a second spam communication”;
Claim 2 recites the limitation "spam communication" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “the second spam communication”;
Claim 5 recites the limitation "spam communication" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “the second spam communication”;
Claim 8 recites the limitation "spam communication" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “a second spam communication”;
Claim 9 recites the limitation "spam communication" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “the second spam communication”;
Claim 12 recites the limitation "spam communication" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “the second spam communication”;
Claim 15 recites the limitation "spam communication" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “a second spam communication”;
Claim 16 recites the limitation "spam communication" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “the second spam communication”;
Claim 19 recites the limitation "spam communication" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the spam communication” or “the second spam communication”;

Claim 8 recites the limitation “the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one processor”;

Claim 9 recites the limitation “The medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The non-transitory computer readable medium”;
Claim 10 recites the limitation “The medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The non-transitory computer readable medium”;
Claim 11 recites the limitation “The medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The non-transitory computer readable medium”;
Claim 12 recites the limitation “The medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The non-transitory computer readable medium”;
Claim 13 recites the limitation “The medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The non-transitory computer readable medium”;
Claim 14 recites the limitation “The medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The non-transitory computer readable medium”;

Claim 16 recites the limitation “The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The spam communication manager apparatus”;
Claim 17 recites the limitation “The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The spam communication manager apparatus”;
Claim 18 recites the limitation “The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The spam communication manager apparatus”;
Claim 19 recites the limitation “The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The spam communication manager apparatus”;
Claim 20 recites the limitation “The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The spam communication manager apparatus”;
Claim 21 recites the limitation “The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “The spam communication manager apparatus”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakobsson (U.S. Pat. Pub. No. 2019/0199745) (Using a Measure of Influence of Sender in Determining a Security Risk Associated with an Electronic Message).

1.1	Regarding claim 1, Jakobsson discloses a method for managing communication classified as spam, the method comprising:
receiving, by a spam communication manager apparatus (Fig. 1, item 102; Fig. 3; paragraph 33 “analysis server 102 …”), a communication from a communication sending device (Figs. 1, 3; paragraph 33; paragraph 31 “Analysis server 102 processes a received message and filters it for potentially harmful or undesired messages … spam, viruses, spoofing …”);
determining, by the spam communication manager apparatus, whether the received communication from the communication sending device is a spam communication (Figs. 1, 3; paragraphs 31, 33);
generating, by the spam communication manager apparatus, a response comprising one or more tasks when the received communication is determined as spam communication (Figs. 1, 3; paragraphs 31, 33); and
sending, by the spam communication manager apparatus, the generated response comprising one or more tasks to the communication sending device (Fig. 12, items 1208, 1212, 1214; paragraph 232 “If at 1204 it is determined that the message does meet the first criteria, at 1208 the message is modified prior to sending a modified version of the message to a specified recipient of the message …”; paragraph 237 “at 1212, content of the message that was previously prevented from being accessed by the specified recipient is provided to the specified recipient of the message”; paragraph 238 “at 1214 content of the message that was prevented … the message is deleted or quarantined …”).1.2	Per claim 2, Jakobsson teaches the method as set forth in claim 1 further comprising, determining, by the spam communication manager apparatus, a security threat level associated with the received communication that is determined to be spam communication, based on data associated with a sender or the communication sending device (Fig. 3; paragraph 28 “determining a security threat of a newly received message …”; paragraph 33 “block and/or modify the message in the event a potential threat is detected …”; paragraphs 59, 61, 62; paragraph 31 “Analysis server 102 processes a received message and filters it for potentially harmful or undesired messages … spam, viruses, spoofing …”).1.3	Regarding claim 3, Jakobsson discloses the method as set forth in claim 2 further comprising:
generating, by the spam communication manager apparatus, the response comprising a single task when the security threat level is determined to be low (Fig. 12, items 1204, 1208; paragraph 232 “If at 1204 it is determined that the message does meet the first criteria, at 1208 the message is modified prior to sending a modified version of the message to a specified recipient of the message …”); and
sending, by the spam communication manager apparatus, the generated response with the single task to the communication sending device (Fig. 12, item 1208; paragraph 232 “If at 1204 it is determined that the message does meet the first criteria, at 1208 the message is modified prior to sending a modified version of the message to a specified recipient of the message …”).1.4	Per claim 4, Jakobsson teaches the method as set forth in claim 2 further comprising:
generating, by the spam communication manager apparatus, the response comprising a plurality of tasks when the security threat level is determined to be high (Fig. 12, items 1216, 1212, 1214, 1208); and
sending, by the spam communication manager apparatus, the generated response with the plurality of tasks to the communication sending device (Fig. 12, item 1212; paragraphs 237, 238).1.5	Regarding claim 5, Jakobsson discloses the method as set forth in claim 1 further comprising, forwarding, by the spam communication manager apparatus, the received communication to a communication receiving device, when the received communication is not determined to be spam communication (Fig. 12, items 1204, 1206; paragraph 231 “If at 1204 it is determined that the message does not meet the first criteria, at 1206 it is determined to allow the message to be fully accessed by the recipient”).1.6	Per claim 6, Jakobsson teaches the method as set forth in claim 1, wherein performing the one or more tasks in the generated response results in computational cost to the communication sending device (paragraph 116 “a risk score is computed from the conditional probability of the observations …”; paragraph 114 “the message is analyzed for security risks using historical observations … risk component score …”; paragraphs 71, 95).1.7	Regarding claim 7, Jakobsson discloses the method as set forth in claim 1, wherein the communication is an e-mail (Figs. 4A-4F; paragraph 30 “Examples of the message include an electronic mail”; paragraphs 38, 56, 59).

1.8	Per claims 8 – 21, the rejection of claims 1 – 7 under 35 USC 102 (paragraphs 1.1 – 1.7 above) applies fully.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/